Case 1:20-cv-01461-WJM-NRN Document 62 Filed 06/23/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01461-WJM-NRN

  THE STATE OF COLORADO,

         Plaintiff,

  v.

  U.S. ENVIRONMENTAL PROTECTION AGENCY;
  ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
  Protection Agency;
  U.S. ARMY CORPS OF ENGINEERS; and
  R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

         Defendants.


                                      NOTICE OF APPEAL


         Notice is hereby given that the Defendants in the above-captioned case appeal to the U.S.

  Court of Appeals for the Tenth Circuit from the Court’s Order granting Plaintiff’s Amended

  Motion for Preliminary Injunction, construed as a motion for a stay of agency action under APA

  § 705 (Dkt. No. 61), dated June 19, 2020.



  Dated: June 23, 2020                        Respectfully submitted,

                                              JONATHAN D. BRIGHTBILL
                                              Principal Deputy Assistant Attorney General
                                              Environment and Natural Resources Division

                                              s/ Phillip R. Dupré
                                              Sonya J. Shea
                                              Phillip R. Dupré
                                              Devon Lehman McCune
                                              U.S. Department of Justice

                                                 1
Case 1:20-cv-01461-WJM-NRN Document 62 Filed 06/23/20 USDC Colorado Page 2 of 3




                                    Environment & Natural Resources Division
                                    999 18th Street – South Terrace, Suite 370
                                    Denver, CO 80202
                                    Telephone: (303) 844-7231 (Shea)
                                    Telephone: (202) 616-7501 (Dupré)
                                    Telephone: (303) 844-1487 (McCune)
                                    Email: sonya.shea@usdoj.gov
                                    Email: phillip.r.dupre@usdoj.gov
                                    Email: Devon.McCune@usdoj.gov
                                    Attorneys for Defendants

                                    Of Counsel:

                                    Matthew Z. Leopold
                                    General Counsel
                                    David Fotouhi
                                    Principal Deputy General Counsel
                                    U.S. Environmental Protection Agency
                                    Washington, D.C.

                                    Craig R. Schmauder
                                    Deputy General Counsel
                                    Department of the Army

                                    David R. Cooper
                                    Chief Counsel
                                    U. S. Army Corps of Engineers




                                       2
Case 1:20-cv-01461-WJM-NRN Document 62 Filed 06/23/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

  I hereby certify that on this 23d day of June, 2020 I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system which will send notification of such filing to the
  following email addresses:

   Carrie.Noteboom@coag.gov             ,               IncomingLit@pacificlegal.org
   Eric.Olson@coag.gov                  ,               Blegner@mayerbrown.com
   Jennifer.Hunt@coag.gov               ,               Ccampbell@mayerbrown.com
  Annette.Quill@coag.gov                                Tbishop@mayerbrown.com
  Laurie.Merrick@coag.gov                               courtnotification@mayerbrown.com
  laura.kelly@coag.gov                                  7767409420@filings.docketbird.com
  john.watson@coag.gov                                  wdc.docket@mayerbrown.com
  barbara.boyd@coag.gov                                 geroper@pacificlegal.org
  quill.annette@gmail.com                               bsiebert@pacificlegal.org
  Afrancois@pacificlegal.org                            tdyer@pacificlegal.org


  I hereby certify that I have mailed or served the foregoing document or paper to the following
  non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
  participant’s name:

   N/A                                  ,
                                        ,,
                                        ,


                                                        s/ Phillip R. Dupré
                                                        Phillip R. Dupré
                                                        U.S. Department of Justice
                                                        Environment & Natural Resources Division
                                                        Environmental Defense Section
                                                        P.O. Box. 7611
                                                        Washington, D.C. 20044
                                                        Telephone: (202) 616-7501
                                                        Email: phillip.r.dupre@usdoj.gov
                                                        Attorney for Defendants
